Citation Nr: 1011298	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  05-32 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating for in excess of 30 
percent for posttraumatic stress disorder (PTSD), prior to 
October 14, 2009.

2.  Entitlement to an initial rating for in excess of 50 
percent for PTSD, from October 14, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, granted service connection for PTSD with an 
evaluation of 30 percent effective May 21, 2003.  The Veteran 
perfected a substantive appeal and the Board remanded the 
claim in December 2007 for additional development.  By rating 
action dated in December 2009, the RO increased the 
evaluation in effect for PTSD to 50 percent effective October 
14, 2009.  The case has been returned to the Board for 
further appellate consideration.  


FINDING OF FACT

During the course of the claim, the Veteran's PTSD is 
manifested by symptoms including anxiety, depression, 
impaired sleep, flat or limited range of affect, and 
difficulty establishing or maintaining effective 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent for 
PTSD, prior to October 14, 2009, have been more nearly 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a February 2004 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate his claim for service connection, as well as 
what information and evidence he must submit and what 
information and evidence will be obtained by VA.  In 
addition, June 2006 and December 2007 letters advised the 
Veteran how disability evaluations and effective dates are 
assigned, and the December 2007 letter informed him of the 
type evidence which impacts those determinations.  The June 
2006 and December 2007 letters further advised the Veteran of 
the necessity of providing medical or lay evidence 
demonstrating the nature and symptoms of his condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on his employment.  The case was last 
readjudicated in December 2009.

In any event, the appeal regarding the claim for a higher 
initial rating stems from the original award of service 
connection for PTSD.  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b) (2009).  
Thus, because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, the reports of VA examinations, VA 
treatment reports, and Vet Center treatment reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by undergoing VA 
examinations, and submitting evidence and argument.  Thus, 
the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning the higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. § 
4.130 (2009).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
warrants a 30 percent evaluation.  Id.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.  Id.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships warrant a 70 percent 
evaluation.  Id.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent evaluation.  Id.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Richard v. Brown, 9 
Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  A score of 51 
to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth 
Edition (DSM- IV); see also 38 C.F.R. §§ 4.125, 4.126 (2009).  
While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM-IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130.

The Veteran contends that his service-connected PTSD was more 
severe than the currently assigned 30 percent rating prior to 
October 14, 2009, and the 50 percent evaluation assigned from 
October 14, 2009.  The Board has thoroughly reviewed all the 
evidence of record and after careful consideration, the Board 
finds that the Veteran's PTSD symptomatology is properly 
evaluated as 30 percent disabling prior to October 14, 2009, 
and as 50 percent disabling from October 14, 2009. 

In support of his claim, the Veteran submitted a May 12, 2003 
letter from a Nurse Practitioner/Readjustment Counselor from 
the Vet Center.  She indicated that since March, she had been 
working with the Veteran on an average bi-weekly basis.  She 
said that he continued to be bothered by trouble sleeping.  
He had recently agreed to meet with a VA psychiatrist to help 
him with medication for it.  The Veteran also had problems 
trusting others, and he described himself as a loner.  He 
reported problems on the job, especially with managing his 
temper.  He had always had two jobs to keep himself busy and 
to avoid intrusive thoughts of the war.  The Veteran reported 
that he had no friends and a few acquaintances.  He preferred 
to go out with his immediate family.  When he went to 
restaurants he sat with his back against the all, monitoring 
doorways and always checking for exits.  The Nurse 
Practitioner said that the Veteran had a flat affect and was 
bothered by depression as well as irritability.  

The Nurse Practitioner further stated that the Veteran's 
family had noted that he has problems with anger.  His wife 
had asked him many times over the years to get some 
counseling, which he had refused, preferring not to share his 
affairs with others.  Only recently had he agreed to go to 
the Vet Center to get some counseling and support for his 
PTSD.  He remained hypervigilant and guarded even there.  She 
said that the Veteran had agreed to come to her weekly 
Thursday evening PTSD Group, which she said was going to 
start that month and would be comprised of all Vietnam 
Veterans.  She also said that since coming to the Vet Center, 
there had been some progress as well as some setbacks.  

The claims file contains records from the Vet Center dated 
March 2003 through April 2005 which reveal that the Veteran 
did participate in the PTSD Group therapy between May 2003 
and April 2005.  During such sessions, he was generally 
normal in appearance, had a calm affect, and usually he 
either actively listened or contributed to the discussion.  
On occasion, his affect was anxious.  He did cancel or fail 
to show on multiple occasions.

The Veteran was initially evaluated by a physician at a VA 
Mental Health Clinic (MHC) in June 2003.  He reported that he 
had retired in October 2002 after 30 years as a firefighter.  
He had been referred to the MHC by the Nurse Practitioner at 
the Vet Center.  The Veteran had never been on psychiatric 
medications, or in any detox or substance abuse treatment 
program.  He presented at the MHC for evaluation of sleep 
disturbance.  He reported that he had experienced 
difficulties with restful sleep upon returning from Vietnam 
in 1968, but that the problems largely resolved as he became 
very involved with his profession as a firefighter.  He said 
that he had always been a man who worked a full-time job and 
a part-time job, and had most recently been self-employed as 
a carpenter and a bartender.  He stated that he liked to work 
and keep busy, and that the part-time job was more for 
keeping occupied than for money.  

He said he was not certain why he retired, as he was 
basically idle all day.  A "buy-out" was offered and he had 
taken it.  He went from working a full-time and a part-time 
job to being home alone all day, doing very little.  He 
expressed that thoughts have time to percolate, and his wife 
sent him to the Vet Center because he was getting ruminative, 
withdrawn, and irritable.  

During the evaluation, the examiner and the Veteran discussed 
the need for the Veteran to become involved in activities 
that would bring him a sense of personal mastery, 
productivity, and engagement with others.  After eight months 
of doing very little, the Veteran had few idea of how to 
mobilize himself.  The examiner stated that he may want to 
start carpentry again.  She also explained that inactivity is 
breeding lethargy and a sense of being chronically tired.  
The Veteran denied having any hobbies, grandchildren to care 
for, and social contacts.  He did not plan for retirement in 
terms of activities, he had only planned financially.  

With regards to sleep, the Veteran said that he went to bed 
around 11:30 pm after watching the news.  He would sleep for 
about 2 or 3 hours and then awaken.  He would then try to 
sleep on the couch.  He occasionally experienced disturbing 
dreams of Vietnam, news items, and his job as a firefighter, 
which would awaken him.  He would sleep again closer to 
morning.  He reported that he smoked during the night when he 
could not sleep and was not physically tired at night.  

The examiner stated that the Veteran looked tired.  He was 
able to maintain eye contact and had no indication of 
psychotic process.  His affect was blunted, but reactive.  
His mood was moderately depressed.  He denied any suicidal or 
homicidal ideation or plan, intent, or history of such.  He 
was not accustomed to discussing emotional issues.  He 
answered directly and concretely, but as a function of 
unfamiliarity with the topics rather than psychopathology.  
His energy was diminished but his libido and appetite had not 
changed.  His attention and concentration were diminished.  
The Veteran reported that his wife sees irritability in 
addition to the lethargy and depression.  He denied abuse of 
alcohol and over the counter or prescription medications, as 
well as the use of illicit substances.  He endorsed using one 
pack per day of cigarettes.  The plan included psychiatric 
evaluation, and the examiner said that the Veteran might 
benefit from medication to treat depression and energize him.  
She further indicated group therapy at the Vet Center.  

VA treatment records reveal that the Veteran was seen by a 
psychiatrist in August 2003 for a medication review.  He 
reported that he had not been physically active or performed 
productive work since he had retired from his position as a 
firefighter in 2002.  He also said that he had nightmares, 
insomnia, flashbacks, depressed mood, irritability, excessive 
worry, ruminative thoughts, and isolation.  He denied any 
recreation, and said he had only an occasional dinner out 
with family.  Upon mental status examination, he was alert 
and anxious, and wrung his hands throughout the interview.  
He was appropriately dressed.  He was also concerned, 
worried, and at his wits end.  There was no overt evidence of 
psychosis, suicidal or homicidal ideation, pressured speech, 
hypomania, or irritability.  His judgment and insight were 
fair.  The impression was of a mildly compensated man with 
PTSD with comorbid anxiety, depression, and phobic symptoms.  
He was assigned a GAF score of 55 and started on medications.  

During an October 2003 medication review, the Veteran was 
found to have tolerated his medication well.  His sleep had 
improved, but he remained anxious and on edge during the day.  
Upon mental status examination, he was alert, verbal, 
cooperative, and laconic, but responsive.  There was no overt 
evidence of psychosis, suicidal or homicidal ideation, 
pressured speech, or hypomania.  Judgment and insight were 
modest.  The clinical findings were similar in February 2004, 
but the psychiatrist concluded that the Veteran's medication 
needed to be increased for effectiveness.  

The Veteran was provided with a VA examination in March 2004.  
She reported that the evaluation was based upon an interview 
with the Veteran on that date, a review of the claims file, 
and a review of VA mental health treatment records dating 
since June 2003.  The examiner referred to the above-
mentioned June 2003 clinic entry for the Veteran's history 
and presentation.  She then indicated that such database was 
essentially unchanged, and that there was nothing to update.  
The Veteran remained home most of the day with no activities 
and largely no one to talk with since his wife and daughter 
work.  As anticipated, he had become increasingly reclusive 
and more ruminative about Vietnam issues.  He had gone from 
working a full-time and part-time job to literally doing 
nothing during the day with no ideas or plans for how to 
change this.  He reported that the group PTSD therapy he was 
attending is not focused on changing present activities, but 
rather on helping to process past traumas.  He reported that 
psychiatric medication had helped somewhat, offering a 3 out 
of 10 improvement, which he appreciated.  The Veteran also 
stated that he had increased his use of cigarettes to one and 
a half packs per day.  His alcohol use remained at a social 
level, and the Veteran reported that beer had been a problem 
about 20 years ago, but he had slowed down on his own.  

In his current presentation, the examiner stated that the 
Veteran was appropriately groomed and attired.  He had 
limited eye contact and no indication of psychotic process.  
His affect was somewhat flat, but had a full range when 
pushed.  His mood was depressed and anxious.  He denied 
suicidal or homicidal ideation, plan, or intent.  He 
indicated that his wife would say he was irritable.  That 
would occur when she wanted to socialize or engage in 
activities, because he prefers to remain at home.  The 
Veteran stated that he was somewhat social as a firefighter 
and a bartender.  He had difficulties with trust.  He was 
overprotective of his wife and children, and wanted them to 
stay close to home, although he knew that it was not 
reasonable.  His sleep was improved with medication and his 
energy was sufficient, but his motivation was low.  He also 
had anhedonia.  His attention and concentration fluctuated 
and were usually poor.  No use of illicit substances or abuse 
of prescriptions or over the counter drugs were reported by 
the Veteran.  He denied any acting out or domestic violence.  
The Axis I diagnoses were PTSD and dysthymia, and the Veteran 
was assigned a GAF score of 60.  

The Veteran was seen for medication review in May 2004.  He 
reported that the medications were helpful and he had been 
able to get out of the house more frequently.  He had gone to 
Home Depot and went fishing alone.  Upon mental status 
examination, he was alert, less anxious, and in no acute 
distress.  He was also dressed appropriately, cooperative, 
thoughtful, responsive, and interactive.  There was no overt 
evidence of psychosis, suicidal or homicidal ideation, 
pressured speech, irritability, or racing thoughts or 
hypomania.  His judgment and insight were improving.  He was 
assigned a GAF score of 60.  During subsequent medication 
review sessions through May 2009, similar clinical findings 
were made, and the Veteran was assigned GAF scores ranging 
from 58 to 62.  Entries from that time period indicate that 
he would sometimes leave the house to go shopping, and he did 
some traveling with his wife to Florida.  He also had a 
granddaughter that he reported enjoying.

A VA primary care treatment records in October 207 and 
October 2008 noted the Veteran's mental status showed a 
limited range of affect. 

The Veteran underwent another VA examination with a clinical 
psychologist in October 2009, during which the Veteran was 
interviewed, and his claims file and electronic record were 
reviewed.  The examiner said that since the previous VA 
examination in March 2004, there had been a deterioration in 
the Veteran's condition.  At the time of the present 
examination, the Veteran lived with his wife, and had been 
married for 39 years.  He reported that he argues with his 
wife on a frequent basis, approximately twice per week.  He 
has great difficulty with conflict and walks away so that the 
argument does not escalate.  The Veteran also noted problems 
expressing affection, even to close individuals such as his 
wife.  He said that since the March 2004 examination, he and 
his wife had talked about divorce.  As the Veteran retired, 
he had more time on his hands.  He thought about Vietnam more 
and he became more moody and irritable.  His behavior got to 
the point that it was bad enough to lead he and his wife to 
talk about separation.  Instead of separating, the Veteran 
decided to continue obtaining help from his VA psychiatrist, 
and, in turn, his wife decided not to leave.  However, the 
examiner stated that it is evident that the Veteran's PTSD 
symptoms had caused significant problems of a serious nature 
in his marriage.  

The Veteran has two children who he saw once or twice per 
week.  However, he reported that he has no friends.  When 
asked about social activities, the Veteran stated essentially 
that there were few or none.  He did not go to the movies, 
church, sporting events, plays, or concerts.  He was not a 
member of anything, and he goes to family events only when he 
absolutely must, approximately twice per year.  He will go to 
a restaurant rarely, but only either alone or with his wife.  
He spends most of his time at home.  He said that he watches 
television until he gets sick of it, then he goes out to the 
garage and sweeps the floor.  He tries to do anything to keep 
busy.  He spends 85 to 90 percent of his time at home.  Home 
is the only place he feels safe and he feels uncomfortable 
leaving the house.  He does not look forward to going 
anyplace and he does not like crowds or groups of people.  
The Veteran's social life was quite constricted, and his PTSD 
symptoms have had a serious effect upon his social life.  

The examiner said that additionally, the Veteran's diagnosis 
of dysthymia has now increased to the point where the 
diagnosis of a major depression, major depressive disorder, 
recurrent, of moderate severity, is also indicated.  The 
Veteran is depressed approximately 75 percent of the time.  
He sometimes does not think that life is worth living.  He 
has crying spells once per month.  His level of energy is 
much reduced and he tires out in the afternoon.  His 
motivation is poor, and his sex drive is reduced.  The 
examiner stated that the Veteran's symptoms are rather 
constant, in that he has some symptoms of either PTSD or 
depression on a daily basis.  
The examiner said that the Veteran continues to have very 
significant PTSD symptoms.  He has intrusive thoughts and 
nightmares, each two to three times per week.  During the 
nightmares, he wakes up and must leave the bed and have a 
cigarette to try to calm down because he has become so 
agitated.  He has flashbacks multiple times per week and 
intense upset two to three times per week, also accompanied 
by physiological reactivity in the form of a hand tremor.  
The Veteran has a pronounced numbing of emotional responses.  
He tries to avoid thinking of Vietnam, but usually he cannot.  
He avoids certain news stories and talking about his 
experiences.  He has a restricted range of affect which has 
been detrimental to his marriage.  He has markedly diminished 
interest in significant activities.  The Veteran spends what 
should be a happy retirement mostly isolated and at home and 
quite anxious about leaving the house.  Even on vacation, the 
Veteran states that he does not enjoy it.  The was pronounced 
anhedonia.  When asked about the future, the Veteran stated 
"every day is the same as yesterday."  The Veteran also 
feels estranged, lonely, and alone.  His sleep remained 
disturbed, he was sleeping only 4 to five hours and waking up 
approximately three times per night.  He also had anger and 
irritable outbursts.  This has been a problem both with his 
marriage and at his job.  He also had poor concentration and 
difficulty focusing and trying to follow conversations 
consistently.  He remained deeply hypervigilant, and checked 
doors, locks, and windows multiple times per day, and must 
have his back to the wall and avoids crowded places.  He also 
retained an exaggerated startle response.

The examiner opined that the Veteran's symptoms have 
continued to worsen, which is often seen in veterans who 
retire.  Previously, their occupation helped to hold their 
thoughts about their Vietnam experiences at bay simply 
because they were busy or otherwise occupied.  When the 
Veteran retired, however, his Vietnam rumination increased 
markedly, and the degree of disturbance and symptomatology 
also increased because he then had more time available to 
think about these symptoms.  The Veteran's overall level of 
symptoms had progressed from moderate to serious.  The 
examiner said that the Veteran was not working, so no comment 
upon time lost from work could be made.  

The examiner related that the Veteran retired in the middle 
2000s and had been a firefighter.  Toward the end of the job, 
he had many conflicts with colleagues, particularly the 
younger ones, and supervisors as well.  The Veteran reported 
that his performance evaluations were only fair.  He also had 
concentration problems on his job, which caused him to make 
mistakes, such as forgetting to do tasks.  The examiner 
estimated that if the Veteran were to attempt to return to 
employment, there would be a moderate to serious reduction in 
productivity and efficiency.  He continues in treatment with 
a VA psychiatrist who prescribes him medication.  

With regards to alcohol, the Veteran drinks two beers, 
sometimes more on weekends, approximately four days per week.  
He denied any illicit drugs and alcohol or substance abuse 
problems.  

The examiner concluded that the overall level of the 
Veteran's symptoms since the March 2004 VA examination have 
increased from moderate to serious.  There is a serious 
effect upon the Veteran's social and marital functioning as 
evidence by talk of divorce, having no friends, and social 
isolation.  There is a moderately serious effect upon the 
Veteran's employability were he to attempt to return to work.  
The Axis I diagnoses were of PTSD and major depressive 
disorder, recurrent, of moderate severity.  The Veteran was 
assigned a GAF score of 50, which the examiner said indicates 
serious symptoms, such as having no friends, potential 
dissolution of the Veteran's marriage, including talk of 
divorce, social isolation and difficulty leaving the house, 
and an overall serious impairment in social and martial 
functioning and a moderate to serious impairment in potential 
occupational functioning.  The examiner further said that the 
Veteran's though processes are moderately impaired by poor 
concentration.  His communication is moderate to severely 
impaired by social isolation, poor concentration, and PTSD 
anxiety.  His behavior is characterized by irritability and 
social withdrawal.  He can perform activities of daily 
living, and he can manage VA benefits.  The examiner stated 
that there were multiple mental disorders diagnosed, but the 
Veteran's depression is secondary to his PTSD.  

Upon review of the record, the Board finds that the evidence 
indicates that the Veteran's symptomatology, after resolving 
all doubt in the Veteran's favor, warrants an evaluation of 
50 percent since the award of service connection in May 2003.  
While the bulk of the symptoms support the 30 percent 
evaluation assigned, the Board notes that the Veteran has 
been described as having a flat affect, blunted affect, and 
limited affect during the course of the appeal.  While Vet 
Center records primarily reflect a calm affect, the Board 
notes that the choices to circle did not include the terms 
"flat, blunted, or limited."  It is unclear whether "calm" 
could mean limited.  Moreover, the records reflect that since 
his retirement, he generally does not socialize other than 
with family members.  Thus, the Board finds that his 
symptomatology throughout the period prior to October 14, 
2009 more nearly approximates the criteria for a 50 percent 
rating.  

Further, the Board finds that an evaluation in excess of 50 
percent is not warranted at any point during the course of 
the claim.  In this regard, the Board notes that the 
Veteran's PTSD symptoms included nightmares, flashbacks, 
restricted range of affect, difficulties with concentration, 
sleep disturbance, anxiety, depressed mood, irritability, 
hypervigilance, and some social and occupational impairment 
with difficulty establishing or maintaining effective work 
and social relationships.  The GAF score assigned during the 
course of the claim ranged from 50 to 62, indicating mild to 
serious symptoms.  However, the Veteran did not exhibit 
obsessional rituals which interfere with routine activities, 
speech that was intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression which 
affected his ability to function independently, 
appropriately, and effectively, impaired impulse control, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  Although the Veteran reported that he sometimes 
does not think that life is worth living, there were no 
clinical findings with regards to suicidal ideation.  
Further, although the Veteran experiences symptoms of 
depression or PTSD, currently reported as being on a daily 
basis, the October 2009 examiner also indicated that the 
Veteran can perform the activities of daily living, and the 
evidence does not show that he is unable to function 
independently, appropriately, and effectively.      

Social isolation and serious impairment in social and marital 
functioning was found by the October 2009 VA examiner, and 
the examiner noted the potential dissolution of the Veteran's 
marriage, social isolation, and difficulty leaving the house.  
However, the Veteran reported that he does live with his wife 
of 39 years and he sees his children once or twice per week.  
Further, outpatient treatment records note the Veteran enjoys 
time spent with his grandchild.  Thus, while difficulty in 
establishing and maintaining relationships is shown, an 
inability to do so has not been found.  

Further, the October 2009 VA examiner opined that the 
severity of the Veteran's PTSD symptoms would have a 
moderately serious effect upon his employability were he to 
attempt to return to work, and the examiner estimated that if 
the Veteran were to attempt to return to employment, there 
would be a moderate to serious reduction in productivity and 
efficiency.  However, such statement was based, at least in 
part, on the Veteran's report that prior to retirement, he 
had many conflicts with colleagues, his performance 
evaluations were only fair, and he had concentration problems 
on his job, which caused him to make mistakes.  The Board 
notes that the Veteran retired after a 30 year career as a 
firefighter, and he has reported that he consistently worked 
a second, part-time job during that time.  Regardless, the 
Board notes that occupational and social impartment with 
reduced reliability and productivity due to PTSD symptoms is 
consistent with the currently assigned 50 percent disability 
rating.  While worsening of symptoms has been noted from the 
2004 evaluation to the 2009 VA examinations, the range of 
symptoms remains within the 50 percent rating criteria.

In sum, the symptomatology reported and the GAF score 
assigned during the course of the appeal are adequately 
addressed by the 50 percent evaluation assigned and do not 
support an evaluation in excess of thereof.  

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical."). Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology from his PTSD and provides for additional or 
more severe symptoms than currently shown by the evidence; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.        


ORDER

Entitlement to an initial evaluation of 50 percent for PTSD, 
from May 21, 2003 is granted, subject to the regulations 
applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


